765 N.W.2d 616 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Tracey L. ROBERTSON, Defendant-Appellant.
Docket No. 138135. COA No. 280587.
Supreme Court of Michigan.
June 3, 2009.

Order
On order of the Court, the application for leave to appeal the December 23, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH, J., would grant leave to appeal.